Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                      No. 04-18-00073-CR

                                       Jose M. FLORES,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 175th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017CR8346W
                      Honorable Catherine Torres-Stahl, Judge Presiding

       BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, this appeal is DISMISSED for want of
jurisdiction.

       SIGNED March 28, 2018.


                                                 _________________________________
                                                 Rebeca C. Martinez, Justice